            Case 3:20-cv-05504-SK Document 7 Filed 08/07/20 Page 1 of 3



 1 Kenneth Baum (CA Bar No. 250719)
   GOLDMAN ISMAIL TOMASELLI
 2 BRENNAN & BAUM LLP

 3 429 Santa Monica Boulevard, Suite 710
   Santa Monica, CA 90401
 4 Tel: (310) 576-6900
   Fax: (310) 382-9974
 5 kbaum@goldmanismail.com

 6
     (Additional counsel listed in signature block)
 7
     Attorneys for Plaintiff Apple Inc.
 8

 9                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
10                                       SAN JOSE DIVISION
11
     APPLE INC.,                                          Case No. 5:20-cv-05504
12
                    Plaintiff,                            NOTICE OF APPEARANCE
13                                                        OF COUNSEL FOR
            v.                                            DEFENDANT APPLE INC.
14
     KOSS CORPORATION,
15
                    Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28

      NOTICE OF APPEARANCE OF COUNSEL FOR APPLE       i                            CASE NO. 5:20-cv-05504
           Case 3:20-cv-05504-SK Document 7 Filed 08/07/20 Page 2 of 3



 1 TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2         PLEASE TAKE NOTICE that Kenneth Baum, Goldman Ismail Tomaselli Brennan & Baum
 3 LLP, a member of the State Bar of California (SBN 250719) and admitted to practice in this Court,

 4 hereby appears on behalf of Plaintiff Apple Inc. in this action, and is authorized to receive service of

 5 all pleadings, notices, orders, and other papers regarding this action on its behalf. His address,

 6 telephone, facsimile, and email are as follows:

 7                 Kenneth Baum
 8                 GOLDMAN ISMAIL TOMASELLI
                    BRENNAN & BAUM LLP
 9                 429 Santa Monica Boulevard, Suite 710
                   Santa Monica, CA 90401
10                 Tel: (310) 576-6900
                   Fax: (310) 382-9974
11                 kbaum@goldmanismail.com
12

13 DATED: August 7, 2020                          Respectfully submitted,

14
                                                   /s/ Kenneth Baum
15                                                Kenneth Baum (CA Bar No. 250719)
                                                  GOLDMAN ISMAIL TOMASELLI
16                                                 BRENNAN & BAUM LLP
                                                  429 Santa Monica Boulevard, Suite 710
17                                                Santa Monica, CA 90401
18                                                Tel: (310) 576-6900
                                                  Fax: (310) 382-9974
19                                                kbaum@goldmanismail.com

20                                                Michael T. Pieja (CA Bar No. 250351)
                                                  Alan E. Littmann (pro hac vice to be filed)
21
                                                  Lauren Abendshien (pro hac vice to be filed)
22                                                GOLDMAN ISMAIL TOMASELLI
                                                    BRENNAN & BAUM LLP
23                                                200 South Wacker Dr., 22nd Floor
                                                  Chicago, IL 60606
24                                                Tel: (312) 681-6000
                                                  Fax: (312) 881-5191
25
                                                  mpieja@goldmanismail.com
26                                                alittmann@goldmanismail.com
                                                  labendshien@goldmanismail.com
27

28                                                Attorneys for Plaintiff Apple Inc.

     NOTICE OF APPEARANCE OF COUNSEL FOR APPLE         1                               CASE NO. 5:20-cv-05504
           Case 3:20-cv-05504-SK Document 7 Filed 08/07/20 Page 3 of 3



 1                                        PROOF OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of NOTICE OF
 3 APPEARANCE OF COUNSEL FOR PLAINTIFF APPLE INC. has been served on August 7,

 4 2020, to all counsel of record who are deemed to have consented to electronic service.

 5

 6                                               /s/ Kenneth Baum
                                                 Kenneth Baum (CA Bar No. 250719)
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF APPEARANCE OF COUNSEL FOR APPLE      2                               CASE NO. 5:20-cv-05504
